EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY
REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS forms filed on February 3, 2020, April 13, 2022 and April 19, 2022 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.  As per Applicant’s request set forth in the IDS transmittal letter received April 19, 2022, the listing of CN 109070148B on the signed copy of the IDS filed April 13, 2022 includes a strike-through, in favor of the indicated consideration of CN 109070148A on the signed copy of the IDS filed April 19, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In the instant application, “cleaning liquid supply means”, as introduced in claim 1, is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Holtz on August 26, 2022.  Please refer to the Examiner-Initiated Interview Summary, Form PTO-413, included herewith.
The application has been amended as follows, with the Listing of Claims commencing below:

Listing of Claims:
This listing of claims will replace all prior versions, and listings of claims in the application.

1. (Currently Amended) A nozzle cleaning apparatus comprising:
a cleaning tank;
a first cleaning liquid outlet having a connection portion to which a nozzle to be cleaned can be attached;
a cleaning liquid supply means which supplies a cleaning liquid to the first cleaning liquid outlet;
a second cleaning liquid outlet to which a cleaning liquid is supplied by the cleaning liquid supply means; and
a cleaning attachment connected to the second cleaning liquid outlet, 
wherein the cleaning attachment comprises:
a nozzle holding portion in which a distal end portion of the nozzle attached to the first cleaning liquid outlet is inserted;
an outer cleaning liquid ejection port which faces the distal end portion of the nozzle inserted in the nozzle holding portion and ejects the cleaning liquid supplied to the second cleaning liquid outlet toward the distal end portion of the nozzle;
a cleaning chamber in which the cleaning liquid ejected in a first direction from the nozzle and the cleaning liquid ejected in a second direction from the outer cleaning liquid ejection port collide with each other in a state where the distal end portion of the nozzle is inserted in the nozzle holding portion; and
a cleaning liquid discharge hole which discharges the cleaning liquid which flows into the cleaning chamber.

2. (Currently Amended) The nozzle cleaning apparatus of claim 1, wherein the cleaning attachment further comprises:
a nozzle cover having the nozzle holding portion and the cleaning chamber, and attached to the nozzle;
a cleaning holder having a cleaning liquid inflow chamber which communicates with the outer cleaning liquid ejection port and the cleaning chamber, said cleaning holder being attached to the nozzle cover;
a joint connected to the second cleaning liquid outlet; and
a pipe provided between the joint and the outer cleaning liquid ejection port.

3. (Original) The nozzle cleaning apparatus of claim 2, wherein the distal end portion of the nozzle, the cleaning chamber, and the outer cleaning liquid ejection port are arranged in a direction along an axis of the cleaning holder.

4. (Original) The nozzle cleaning apparatus of claim. 2, wherein the cleaning holder has the cleaning liquid discharge hole communicating with the cleaning liquid inflow chamber.

5. (Currently Amended) The nozzle cleaning apparatus of claim 1, further comprising:
additional cleaning liquid outlets in addition to the first cleaning liquid outlet and the second cleaning liquid outlet, wherein all of the cleaning liquid outlets have a same shape; and
plug members which close cleaning liquid outlets which are not used for cleaning among all of the cleaning liquid outlets.

6. (Currently Amended) The nozzle cleaning apparatus of claim 5, wherein:
the cleaning tank has a cleaning tank main body and a lid which opens and closes an opening of the cleaning tank main body, and
all of the cleaning liquid outlets are disposed in the lid.


Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, did not show or teach a nozzle cleaning apparatus including a cleaning attachment connected to the second cleaning liquid outlet, wherein the cleaning attachment comprises the combination of: a nozzle holding portion in which a distal end portion of the nozzle attached to the first cleaning liquid outlet is inserted; an outer cleaning liquid ejection port which faces the distal end portion of the nozzle and ejects the cleaning liquid supplied to the second cleaning liquid outlet toward the distal end portion of the nozzle; a cleaning chamber in which the cleaning liquid ejected in a first direction from the nozzle and the cleaning liquid ejected in a second direction from the outer cleaning liquid ejection port collide with each other in a state where the distal end portion of the nozzle is inserted in the nozzle holding portion; and a cleaning liquid discharge hole which discharges the cleaning liquid which flows into the cleaning chamber, as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publications to Hirao et al., Ooshiro et al., Villarico et al., Breault et al., Nelson et al. and Hentschel et al., are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752